Citation Nr: 0115102	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1944 to October 
1944, September 1950 to August 1952, and December 1953 to 
June 1964.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied service 
connection for the cause of the veteran's death.  The 
appellant submitted a notice of disagreement in September 
1997, and the RO issued a statement of the case in June 1998.  
In December 1999, the RO issued a supplemental statement of 
the case.  The appellant submitted a substantive appeal in 
February 2000.



FINDINGS OF FACT

1.  The immediate cause of the veteran's death in April 1997 
was cardiorespiratory arrest; due to or as a conseqeunce of 
myocardial infarction and emphysema.

2.  Emphysema, as likely as not, had its onset in service.



CONCLUSION OF LAW

A service connected disease contributed substantially and 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

Service medical records at the time of the veteran's pre-
induction examination in August 1950 show that expiration and 
inspiration of the lungs were 32 and 35, respectively, and 
chest x-rays were normal.  Records show normal lungs and 
chest at the time of the veteran's separation examination in 
August 1952.  Chest x-rays were negative at the time of the 
veteran's reenlistment examinations in November 1953 and in 
June 1960.

A report of VA examination in January 1985 shows that the 
veteran complained of difficulty in breathing.

VA outpatient records in November 1992 show that the veteran 
was treated for bronchitis.  He reported having chronic 
obstructive pulmonary disease of 8-to-10 years' duration.  
Chest x-rays showed no evidence of active lung disease.  The 
examiner concluded that findings were consistent with chronic 
obstructive airway disease, but clinical correlation should 
have been made.  The veteran was instructed to stop smoking.

VA hospital records in June 1994 show diagnoses of chronic 
obstructive pulmonary disease and bronchitis.  The veteran 
reported that he started smoking at age 16 and that he still 
smoked about 5 cigarettes a day.

A medical statement from a VA physician in September 1995 
indicates that the veteran suffered from severe emphysema and 
that he had an episode of respiratory failure in May 1995.  
The veteran was dependent upon supplemental oxygen.

A death certificate reveals that the veteran's death in April 
1997 was due to cardiorespiratory arrest, and that this 
condition had its onset approximately one hour prior to 
death.  Myocardial infarction and emphysema (having its onset 
approximately 15 years prior to death) were listed as 
contributing to the veteran's death.  An autopsy was not 
performed.  The veteran died at the Emergency Room of a 
hospital.

A January 1997 VA memorandum indicates that medical research 
had identified many diseases, including emphysema, that may 
be potentially caused by the use of tobacco products.

In a medical statement dated in July 1997, a VA physician 
reported that the veteran died from complications of severe 
emphysema.  It was the opinion of the VA physician that, 
judging from the severity and duration of the veteran's 
emphysema, it was plausible that the emphysema began while 
the veteran was still in service.  The VA physician also 
noted that the veteran's addiction to tobacco, which played a 
major part in the progression of emphysema, could also be 
related to the veteran's years in service.

A medical statement from a VA physician dated in July 1998 
shows that the veteran was first seen in the pulmonary 
medicine clinic in February 1992.  At that time the veteran's 
emphysema was already severe, with an FEV-1 of less than 20 
percent predicted.  The veteran later developed pulmonary 
heart disease and became dependent on continuous oxygen 
therapy.  The VA physician noted that the veteran died of 
respiratory failure as a consequence of severe progressive 
emphysema.  It was the opinion of the VA physician that the 
veteran's exposure to various chemicals and gunpowder during 
service could have contributed to the overall damage to his 
lungs, although no precise estimate could be given.

In a November 1999 statement, a former service-member who had 
known the veteran for over 35 years related that he had never 
known the veteran to smoke before going into service.  The 
former service-member reported that the veteran was a 
gunsmith in service, and that the veteran believed that his 
lungs deteriorated because of his job in the military.

A November 1999 statement from a member of the veteran's 
family reports that the veteran had been given cigarettes in 
his rations in service.  One incident was described in which 
a service-member who was in charge of the veteran's rifle 
team, took away the team's coffee and cigarettes.  The team 
performed so poorly in their duties that the service-member 
ordered the veteran's team to resume their intake of coffee 
and cigarettes.

Statements by appellant in the claims folder are to the 
effect that the veteran experimented with alcohol and 
cigarettes as a teenager, but that he did not have the money 
to purchase cigarettes before entering military service.

B. Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant contends that severe emphysema, a contributory 
or causative factor in the veteran's death, was due to 
nicotine addiction in service and tobacco use.  The Board, 
however, need not reach the question of whether the emphysema 
was related to inservice cigarette smoking.  There is a 
competent opinion by a VA physician that the veteran's 
emphysema plausibly began in service.  The physician treated 
the veteran, and thereby had personal knowledge of the 
veteran's condition.  

There is some evidence that the veteran's emphysema was of 
more recent onset.  For instance the certificate of death 
shows that the veteran's emphysema had begun only 15 years 
prior to his April 1997 death.  A VA outpatient treatment 
record dated in November 1992 reported that the veteran's 
chronic obstructive pulmonary disease had had a duration of 
eight to ten years.  However, the VA physician who linked the 
emphysema to service noted that he had been treating the 
veteran since 1990.  The physician provided a reason for his 
opinion, namely that the severity of the disease in 1990, 
made it plausible that the disease had begun in service.  The 
reports of a later onset of disease do not provide reasons 
for the opinions given.

The Board finds the VA physicians opinion linking emphysema 
to service to be more probative than the other opinions of 
record, and to place the evidence at least in equipoise.  
Accordingly, the Board finds that the veteran's death was due 
to a service-connected disease, emphysema, and that service 
connection for the cause of death is therefore warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.


REMAND

A May 1997 RO rating decision denied service connection for 
emphysema on an accrued basis.  In correspondence dated in 
January 1998, the appellant disagreed with that 
determination, thereby placing this issue in appellate 
status.  38 C.F.R. §§ 20.200, 20.201 (2000).  A review of the 
record does not show that this issue has been made the 
subject of a statement of the case, and it should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address this issue 
until the appellant has been sent a statement of the case.  
38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the appellant and her 
representative a statement of the case on 
the issue of service connection for 
emphysema based upon accrued benefit 
entitlement.  The appellant should be 
advised that she must submit a VA Form 9, 
or substantive appeal, within 60 days in 
order to obtain appellate consideration 
of this issue.

If a timely substantive appeal is received with regard to the 
above issue, the case should be returned to the Board if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



